Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 6, 8 - 11, 13, and 17 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou et al. (US 9,899,267).
	Regarding claim 1, Liou et al. teaches (Figures 12 and 15) an integrated circuit (IC) device, comprising:
a first region (left side with 10F) and a second region (right side with 10F) adjacent to each other along a first direction D2 on a substrate;
fin patterns 10F in each of the first and second regions extending along a second direction D1 perpendicular to the first direction;
gate electrodes 30 extending along the first direction D2 and intersecting the fin patterns 10F; and an isolation region 10R/20 between the first and second regions, a 
Regarding claim 2, Liou et al. teaches (Figures 12 and 15) that the isolation region includes at least one first portion 63B/10R and at least one second portion 20, the at least one first portion being between two gate electrodes 30 adjacent to each other along the first direction D2, and the at least one second portion 20 being between two gate electrodes 30 adjacent to each other along the second direction D1, and a distance between the bottom of the substrate 10 and a bottom of the at least one first portion 63B/10R being smaller than a distance between the bottom of the substrate 10 and a bottom of the at least one second portion 20.
	Regarding claim 3, Liou et al. teaches (Figures 12 and 15) that the at least one first portion 10R/63B fills a space between the two gate electrodes 30 adjacent to each other along the first direction D2, and the at least one second portion 20 extends from the at least one first portion in the second direction D1.
Regarding claim 6, Liou et al. teaches (Figures 12 and 15) source/drain regions on the fin patterns 10F, a center of the at least one second portion 20 being between source/drain regions of adjacent fin patterns 10F of the fin patterns.
Regarding claim 8, Liou et al. teaches (Figures 12 and 15) that the at least one first portion of the isolation region directly contacts the two gate electrodes 30 (see Figure 12 60M).
Regarding claim 9, Liou et al. teaches (Figures 12 and 15) that the isolation region10R/20 includes a first portion 20 and a second portion 60M, the first portion 20 having a prismatic shape, and the second portion including protrusions 63B extending from the prismatic shape toward the substrate 10.
	Regarding claim 10, Liou et al. teaches (Figures 12 and 15) that each protrusion is between two gate electrodes 30 of the first and second regions, respectively.
Regarding claim 11, Liou et al. teaches (Figures 12 and 15) that each protrusion is collinear with the two gate electrodes 30 of the first and second regions, respectively (at least edges).
Regarding claim 13, Liou et al. teaches (Figures 12 and 15) that the isolation region has a non-overlapping relationship with the two of the fin patterns 10F in a top view.
Regarding claim 17, Liou et al. teaches (Figures 12 and 15) an inter-gate dielectric film 39 between the gate electrodes 30 (see also Figure 3), the inter-gate dielectric film including a material having a lower etch rate than a material of the gate electrodes.
Regarding claim 18, Liou et al. teaches (Figures 12 and 15) an integrated circuit (IC) device, comprising:
fin patterns 10F on a substrate along a first direction D1;
gate electrodes 30 along a second direction D2 perpendicular to the first direction;
source/drain regions on the fin patterns (implied as these are FETs); and
an isolation region 10R/20 between and in parallel with two adjacent fin patterns of the fin patterns 10F, the isolation region 10R/20 separating at least one gate electrode 30 of the gate electrodes into first and second gate electrodes,
wherein the isolation region includes a first portion 60M between the first and second gate electrodes, and a second portion 20 having a non-overlapping relationship with the first and second gate electrodes 30 in the first direction D1, as viewed in a top view, a thickness of the first portion 30M being larger than a thickness of the second portion 20, the thicknesses being measured along a direction normal to a bottom of the substrate.

Allowable Subject Matter
Claims 4 - 5, 7, 12, 15, 16, 19, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of claims 4 - 5, 7, 12, 15, 16, 19, and 25 in combinations with the features of their base claims.  Regarding the claims dependent on claim 1, Liou et al. shows that an entire fin can be removed such that the references reads on claim 1 (the entirety of the width of the isolation region along the first direction being between two of the fin patterns that are directly adjacent to each other).  Because of this interpretation, Liou et al. does not teach the features of claims 4 - 5, 7, 12, 15 - 16, and 25.  Regarding claim 19, Liou et al. does not teach the claimed feature.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813